Non Final Office Action
I. Introduction
A)	Patent Undergoing Reissue
This Office Action addresses reissue of U.S. Patent No. 9,025,520 (“the ‘520 Patent), issue on May 05, 2015, and titled, “APPARATUS SUPPORTING AN MBMS SERVICE.” 
The ‘520 Patent is based upon U.S. Application No. 13/265,917 ("the ‘917 Application or Base Application”), filed October 24, 2011.
  The application for reissue 15/586,292 ("the 292 Application or instant reissue application”), filed May 04, 2017.  The ‘292 Application was filed as a broadening reissue application within two years of the issue date of the ‘520 Patent. Accordingly broadening of the claims is permitted. See MPEP §1412.03 citing 35 U.S.C. §251(d). 
Because the ‘292 Application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  As such, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.

B)	Status of this Application 
On August 10, 2020 the Office issue a Non Final Action (“August 2020 Non Final Action”). On February 10, 2021 the office received an Applicant response (“Feb 2021 Applicant Response”). The Feb 2021 Applicant Response included among other things, claims (“Feb 20201 Claims”) and remarks (“Feb 2021 Remarks”).  
II. Status of Claims 
A)	Claims Addressed in this Proceeding.
Patented Claims: Claims 1-9 were the patented claims of the ‘520 Patent (“Patented Claims”).
New Claims: New claims 10-26 have been added by this instant reissue application (“New Claims”). 
Cancelled Claims: Claims 5, 9, and 22-26 have were cancelled during prosecution of this instant reissue application (“Cancelled Claims”).
Pending Claims: Claims 1-4, 6-8, and 10-21 are pending (“Pending Claims”).  
Examined Claims: Claims 1-4, 6-8, and 10-21 are examined in this Office action (“Examined Claims”).

B)	Claim Status As a Result of This Office Action
As a result of this Office action, claims 1-4, 6-8 and 10-21 are rejected under 35 U.S.C. §103 and claims 1-4 and 6-8 are rejected under 35 U.S.C. §251 for recapture. 

III. Acknowledgements
A)	Patent Term: Based upon and updated review of the file record the Examiner finds that the Patent term has not expired. 
B)	Litigation and Concurrent Proceedings: Base on a review of statements as set forth in the Sept 2019 Applicant Remarks and an Examiner updated review of the file record itself, the Examiner finds that the ‘520 Patent is not involved in litigation or any concurrent proceedings. 
IV. Terms Applied
	PHOSITA -	A Person Having Ordinary Skill in the Art
BRI -	Broadest Reasonable Interpretation
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.

V. Priority and Effective Filing Date
The Examiner has reviewed the file record and finds that this application is based upon U.S. Application 13/265,917, filed Oct 24, 2011, which is based upon PCT/KR2010/002576, filed April 23, 2010 that is based upon KR 10-2009-0071323, filed August 3, 2009 and KR 10-2009-0035375 filed April 23, 2009. 
 Accordingly based upon the above chain of priority the Examiner finds that the earliest claim to foreign priority is April 23, 2009 and the effective filing date is Oct 24, 2011.   
VI. AIA 
Because this application has an effective filing date of October 24, 2011 prior to the AIA  first inventor to file date of March 16, 2013, this present application is being examined under the pre-AIA  first to invent provisions. 

VII. Statutes Applied/Referenced In This Action
A)	35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


B)	35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



C)	35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 
(b) MULTIPLE REISSUED PATENTS. — The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE. — The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. — No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

VIII. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Microprocessor:  A central processing unit (CPU) on a single chip. Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
2.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.
3.	Processor:  "1: one that processes 2. a: (1) a computer (2) The part of a computer system that operates on data – called also a central processing unit b : a computer program (as a compiler) that puts another program into a form acceptable to the computer " Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994. 
C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The Examiner has evaluated claims of this application and finds that the claims do not invoke 35 U.S.C. §112 6th Paragraph. For support of this position the Examiner notes the following:  
1)	Claims 1-4 and 6-8 are process claims that recite neither "step for" nor "means for," or a generic placeholder for "step for" nor "means for." Therefore claims 1-4 and 6-8  fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-4 and 6-8  fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-4 and 6-8 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
2)	Claims 10-21 and 24-21 are product claims that recite neither "step for" nor "means for." Claims 10-21 and 24-21 do recite phrases having the form of “microprocessor . . . configured to . . .” In some instances phrases with that form can be viewed as a generic placeholder for "step for" nor "means for," followed by a function when the phrase does not manifest an actual algorithm performed by the microprocessor and therefore sufficient structure to realize the claimed function.  
However in the instant situation the Examiner has reviewed claims 10-21 and 24-26 and finds each of the claims including the phrases of the form “microprocessor . . . configured to . . .” also include the algorithm manifested into the claim and thus a sufficient algorithm that the microprocessor is configured to perform. As such, all claim phrases included sufficient structure to perform the claim function. Therefore claims 10-21 and 24-21 fail Prong (C) as set forth in MPEP §2181 I. 
Because claims 10-21 and 24-21 fail Prong (C) as set forth in MPEP §2181 I., the Examiner concludes that claims 10-21 and 24-26 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
3)	Accordingly, based upon the above reasoning, the Examiner concludes: (1) the process claims fail Prong (A) as set forth in MPEP §2181, and (2) the product claims fail Prong (C) as set forth in MPEP §2181, therefore the claims, i.e. claims 1-4, 6-8 and 10-21 do not invoke 35 U.S.C. §112 Sixth Paragraph. 

D)	Conclusion Claim Interpretation 
Accordingly, the Examiners’ finds that (1) Applicant is not his own lexicographer and (2) the claims do not invoke 35 U.S.C. §112 sixth paragraph.  
Because Applicant is not his own lexicographer and the claims do not invoke In addition any claim terms and phrases that do not invoke 35 U.S.C. §112, 6th paragraph, the claimed phrases will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
 
IX. 35 U.S.C. 112 First Paragraph
(Withdrawn) 
The rejection of claims 22-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the Aug 2020 Non Final Action is withdrawn. The Feb 2021 Applicant Response cancels claims 22-26. 
Because the claims are cancelled the rejection is withdrawn.   

X. Rejections – 35 U.S.C. §251 Recapture
(Maintained with Modification)  
A)	Introduction. 
Based upon the Applicants Feb 20201 Remarks and review of the claims in light of the prosecution history, the rejections under 35 U.S.C. 251 set forth in the Aug 2020 Non Final Action are maintained with modification.  The Examiner has withdrawn the rejections of claims 10-26 and reevaluated and maintained the rejections of claims 1-4 and 6-8 based upon the following.  
In the Feb 2021 Response, Applicant cancelled claims 22-26 and argued that claims 1-4, 6-8 and 10-21 are narrower than the claims filed in Original Application and claims 1-4, 6-8 and 10-21 directed to a different aspect. Accordingly the rejections for recapture should be withdrawn.  
However with regard to claims 1-4 and 6-8.  The Examiner has reviewed the claims in light of the arguments and prosecution history and finds Applicants argument not persuasive. The Examiner finds that claims 1-4 and 6-8 are simply a broadened versions of the patented claims directed to the same aspect.  Additionally, any narrowing features are unrelated to the surrender generating limitations.  Therefore the claims are not materially narrowed. Because the claims are directed to the same aspect and the claims are not materially narrowed the rejections are maintained. 
With regard to claims 10-21.  The Examiner has reviewed the claims in light of the arguments and prosecution history and agrees. Accordingly the recapture rejections of claims 10-21 are withdrawn. 
In more detail the Examiner notes the following. 

B)	Rejections Claims 1-4 and 6-8 under 35 U.S.C. §251.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 251 for improperly attempting to recapture claimed subject matter surrendered in the application for the patent upon which the present reissue is based. For support of this position the Examiner notes the following:  
1.	 Claims Broader Than Patented Claims.
See MPEP §1412.02, §1412.03 for details regarding this step of the evaluation.  
The Examiner finds that independent claims 1 and 6 as in the Feb 20201 Claims are broader in scope than independent patented claims 1 and 6 as follows. 
a)	First, the ‘520 Patent issued from U.S. application 13/265,917, i.e., the '917 Application. The '917 Application originally prosecuted independent product claims 1, 9, and 15. See Oct 2011 Claims.  Applicant cancelled those product claims and entered only independent process claims 18 and 24. See Dec 2013 Claims.  In the ‘917 Application, the Applicant then proceeded to prosecute independent process claims 18 and 24.  Independent process claims 18 and 24 issued as patented claims 1 and 6.  See Jan 2015 Issue Information. 
b)	Second, the Examiner has reviewed the independent process claims 1, 6 of this instant reissue application. The Examiner finds and finds that claims 1 and 6 are void of at least the claim element of “a Media Access Control (MAC) header comprises identification information of the MCCH and/or identification information of the MTCH” (“Mac Header Element”), as recited in patented claims 1 and 6.2  
Because process claims 1 and 6 of this instant reissue application are void of the Mac Header Element, the Examiner concludes that  process claims 1 and 6 of this instant reissue application  are broader than patented claims 1 and 6. 

2.	 Surrendered Generating Limitations. 
See MPEP §1412.02 B, for the criteria applied at this step. 
Evaluation of Prosecution History
The Examiner has review the prosecution history of the ‘520 Patent and finds the following regarding the surrender generating limitations in the prosecution of the ‘917 Application that became the ‘520 patent: 
a) 	 On October 24, 2011 original claims 1-17 were directed exclusively to product claims. Claims 1, 9 and 15 were the independent claims. Claims 1 and 15 were directed to a terminal for receiving multicast data from a base station. Claim 9 was directed to a base station for providing multicast data to terminal.  
b)	On July 15 2013, the office issued a Non Final Action rejecting claims 1, 9 and 15 under 35 U.S.C. §112 second paragraph, claims 1 and 9 under 35 U.S.C. §102 second paragraph and claim 15 under 35 U.S.C. §103. 
c) 	On December 12, 2013 Applicant submitted a response (“Dec 2013 Response”). In the Dec 2013 Response Applicant cancelled all of the product claims and entered new claims 18-28. All of claims 18-28 were process claims. Claims 18 and 24 were the independent claims. 
d)	On March 26, 2014 the examiner issued a final office action, applying new combinations of references to claims 18-28. 
e)	On May 27, 2014 and September 18, 2014 the Applicant submitted an after final response, and then a supplemental response, respectively. Claims 18 and 24 were amended to include, among other things, the Mac Header Element, identified above.
f)	On June 19, 2014 the Examiner issued a notice of allowance. Subsequently, the Examiner on January 13, 2015 issued a second notice of allowance. The first notice of allowance was issued based upon the May 2014 AF Response that added a version of the MAC Identifier Element to claims 18 and 24. The second notice of allowance was in response to the Sept 2014 Response that amended the MAC Identifier Element change “and” to “and/or”. See Sept 2014 Claims.  The Examiner stated, among other things that the claims were allowable based upon, at least in part, the Mac Header Element, identified above. See June 2014 Notice of Allowance, at p.2. 
g)	MPEP §1412.02 A. (1.) states: The recapture rule bars the patentee from acquiring, through reissue, claims that are in all aspects (A) of the same scope as, or (B) broader in scope than, those claims canceled from the original application to obtain a patent. Ball Corp. v. United States, 729 F.2d at 1436, 221 USPQ at 295.
h)	 The Mac Header Element, identified above, was amended into claims 18 and 24 to obtain the ‘520 Patent. 
i)	Because the Mac Header Element was amended into the claims to obtain the patent, the Examiner finds that the Mac Header Element is a surrender generating limitations.  Accordingly, for the recapture analysis below the Examiner herein renames the  Mac Header Element, i.e. “a Media Access Control (MAC) header comprises identification information of the MCCH and/or identification information of the MTCH,” of issued claims 18 and 24 of in the original prosecution as (“SGL#11”).  

3.	 Materially Narrowing. 
See MPEP §1412.02 C for a discussion of this step of the evaluation.  
a)	The Examiner has reviewed independent process claims 1 and 6 of this instant reissue application and finds that they are not materially narrowed. For support the Examiner notes that SGL#11, as in issued process claims 18 and 24, has been entirely eliminated from the process claims 1 and 6 of this application. In other words, claims 1 and 6, while amended to include and aspect of “the MCCH and the MTCH are transmitted within the same subframe” (“Narrowing  Feature”).  However, the Examiner finds that the Narrowing Feature is unrelated to SGL#11. For example, SGL#11 is directed to content of the MAC header while the Narrowing Feature is directed to the content of a subframe. Accordingly, SGL#11 has been entirely eliminated from process claims 1 and 6. 
b)	MPEP §1412 (II)(C) states: “if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.” See MPEP §1412 (II)(C).   
c)	Because SGL#11 has been entirely eliminated and not replaced with an SGL-related limitation the Examiner finds that claims 1 and 6 of this instant reissue application are not materially narrowed. 

4.	 Overlooked Aspect. 
See MPEP §1412.01 (II); §1412.02(I) for a discussion of evaluation of overlooked aspect.   
The Examiner finds that independent claims 1 and 6 of this instant application are not directed to an overlooked aspect so that the claims need not be subject to recapture evaluation and rejection. For support the Examiner notes the following:
a)	MPEP §1412.02 (I) states:  
“Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects.” See MPEP §1412.02 (I).   
b)	 In the Feb 20201 Remarks, at pp. 11-12, Applicant argues that claims 1 and 6 are directed to an overlooked aspect because the claims include “wherein the MCCH and the MTCH are transmitted within the same sub-frame,” (“Narrowing  Feature”) as for example in claim 1 lines 11-13.  However the Examiner has reviewed patented claim 1, lines 13-17 and patented claim 6, lines 15-19 and finds that those claims included the feature of “MCCH and the MTCH mapped within the same subframe.” Accordingly the Examiner finds that the Narrowing Feature was covered by the originally patented claims.   Additionally the Examiner has reviewed the specification of the ‘520 Patent and finds insufficient evidence of a separate embodiment or species directed to the Narrowing Feature. Accordingly the Narrowing Feature was not disclosed as a different aspect than the process that was claimed. Further, the Examiner has reviewed the Feb 2021 Remarks and finds insufficient evidence that the Applicant has referenced a section of the disclosure describing the Narrowing Feature as a different disclosed aspect not covered by the originally issued claims or other claims of the Original Application.        
c)	Because the MPEP defines overlooked aspects as aspects disclosed but never covered by a claim in the Original Application, and the Examiner finds that the Narrowing Feature in claims 1 and 6 was covered by patented claims 1 and 6 and is not disclosed as a different aspect in the specification, the Examiner concludes that claims 1 and 6 are not directed to an overlooked aspect so as avoid being subject to recapture analysis and rejection.     	


5.	 Conclusion Evaluation of Claims 1 and 6.
Because the evidence shows that independent claims 1 and 6 are broader than patented claims 1 and 6 in at least one respect, that respect was a surrender generating limitation, claims 1 and 6 are not materially narrowed with elements related to the surrender generating limitation and claims 1 and 6 are not directed to an overlooked aspect the Examiner finds that claims 1 and 6 attempt to recapture surrendered subject matter. 
Because claims 1 and 6 attempt to recapture surrendered subject matter, claims 1 and 6 are rejected under 35 U.S.C. 251 for improperly attempting to recapture claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  

6.	 Dependent claims 2-4 and 7-8 also rejected for recapture.  
Regarding dependent claims 2-4 and 7-8: The Examiner finds that claims 2-4 and 7-8 do not narrow their respective independent claims such as to avoid violating the recapture rule. Accordingly claims 2-4 and 7-8 are rejected based upon the dependency on the independent claims as being an improperly attempting to recapture subject matter surrendered in the application for the patent upon which the present reissue is based.

C)	Withdrawn Rejections – 35 U.S.C. §251. 
The rejection of claims 10-21 are rejected under 35 U.S.C. 251 for improperly attempting to recapture claimed subject matter surrendered in the application for the patent upon which the present reissue is based is withdrawn. For support of this position the Examiner notes the following:  
1.	 Claims Broader.
See MPEP §1412.02, §1412.03 for discussion of this step of the analysis.  
The Examiner finds that independent claims 10, 14 and 18 as in the Feb 2021 Claims are broader in scope than independent patented claims 1 and 6.   For support the Examiner notes that the ‘520 Patent issued with only process claims. Claims 10, 14 and 18 are product claims.  Because claims 10, 14 and 18 are directed to product claims and the patented claims were directed to processes, the Examiner concludes that claims 10, 14 and 18 are directed to a different statutory class. Because the claims are directed to a different statutory class, the claims cover in scope potential infringers that would not be covered by the patented process claims. 
Because claims 10, 14, and 18 cover in scope potential infringers that would not have been covered by patented claims 1 and 6, the Examiner concludes that these claims are broader.  
 
2.	 Surrendered Subject Matter 
See MPEP §1412.02 B for discussion of this step of the analysis.  
Evaluation of Prosecution History
The Examiner has review the prosecution history of the ‘520 Patent and finds the following regarding the prosecution of the ‘917 Application for the ‘520 patent: 
a) 	 On October 24, 2011 original claims 1-17 were directed exclusively to product claims. Claims 1, 9 and 15 were the independent claims. Claims 1 and 15 were directed to a terminal for receiving multicast data from a base station. Claim 9 was directed to a base station for providing multicast data to terminal.  
b)	On July 15 2013, the office issued a Non Final Action rejecting claims 1, 9 and 15 under 35 U.S.C. §112 second paragraph, claims 1 and 9 under 35 U.S.C. §102 second paragraph and claim 15 under 35 U.S.C. §103. 
c) 	On December 12, 2013 Applicant submitted a response (“Dec 2013 Response”). In the Dec 2013 Response Applicant cancelled all of the product claims and entered new claims 18-28. All of claims 18-28 were process claims. Claims 18 and 24 were the independent claims. 
d)	On June 19, 2014 the Examiner issued a notice of allowance, issuing only process claims 1-9. 
e)	Product claims 1, 9 and 15 in the Original Application were deliberately cancelled in response to prior art rejections applied to those claims. No further product claims were added during prosecution of the ‘917 Application for the ‘520 patent. 
MPEP §1412.02 A. (1.) states: The recapture rule bars the patentee from acquiring, through reissue, claims that are in all aspects (A) of the same scope as, or (B) broader in scope than, those claims canceled from the original application to obtain a patent. Ball Corp. v. United States, 729 F.2d at 1436, 221 USPQ at 295.
Accordingly the Examiner herein finds that all of the product claim elements were surrendered to obtain the ‘520 Patent. Because all of the product claims were surrendered all of the claim elements from those claims are surrender generating limitations, as follows.  
SGL#1: “a control information receiving unit to receive information associated with multicast resource allocation from a base station, and to receive multicast control information based on the information associated with the multicast resource allocation,” from product claim 1 of the original prosecution.  
SGL#2: “a receiving unit to receive multicast data from the base station based on the multicast control information,” from product claim 1 of the original prosecution.  
SGL#3: “a control information transmitting unit to transmit, to a terminal, information associated with multicast resource allocation, and to transmit, to the terminal, multicast control information based on the information associated with the multicast resource allocation,” from product claim 9 of the original prosecution.  
SGL#4: “data transmitting unit to transmit multicast data to the terminal based on the multicast control information,” from product claim 9 of the original prosecution.  
SGL#5: “a control information receiving unit to receive control information associated with multicast data from a base station,” from product claim 15 of the original prosecution.  
SGL#6:  “a controller to determine, based on the control information, a time duration where the multicast data is transmitted in the data frame,” from product claim 15 of the original prosecution.  
SGL#7:  “a transmitting unit to transmit, based on the control information, a join request message with respect to the multicast data to the base station,” from product claim 15 of the original prosecution. 
SGL#8:  “a receiving unit to receive multicast data that the base station multicasts during the time duration in response to the join request message,” from product claim 15 of the original prosecution. 
SGL#9: “wherein the multicast data and the control information are included in the same data frame and are received,” from product claim 16 of the original prosecution.
SGL#10:  “where the transmitting unit transmits the multicast release message to the base station when the receiving of the multicast data is complete,” from product claim 17 of the original prosecution.
d) 	Because SGL#1 to SGL#10 were cancelled from prosecution to overcome prior art and achieve allowance of the ‘917 Application on the Examiner concludes that SGL#1 to SGL#10 were surrendered subject matter and thus surrendered generating limitations.

3.	 Materially Narrowing 
See MPEP §1412.02 C for a discussion of this step of the test for recapture.  
a)	The Examiner has reviewed product claims 10, 14 and 18 of this instant reissue application. 
The Examiner finds that product claims 10 and 14 are directed to a terminal for receiving from a base station and including the feature of the resource allocation for the control information and the modulation and control information for receiving the control information and received the MBMS traffic channel ‘MTCH’ based upon that resource allocation and modulation and control information, where the control information and traffic channel are in the same subframe. 
The Examiner finds that claim 18 of this instant reissue application is directed to a terminal for transmitting the resource allocation including the feature of the control information and the modulation and control information for receiving the control information and transmitting the MBMS traffic channel ‘MTCH’ based upon that resource allocation and modulation and control information, where the control information and traffic channel are in the same subframe.  
The Examiner finds that cancelled claims 1, 9 and 15 in the Oct 2011 Claims of the Original Application did not include the features described directly above for claims 10, 14 and 18 of this instant reissue application. 
Accordingly while claims 10, 14 and 18 of this instant reissue application are broader than the originally prosecuted claims by elimination of SGL#1 to SGL#10 recited above, the claims include other narrowing features not previously covered by the product claims originally filed and cancelled in the Original Application. 
b)	Additionally the Examiner has reviewed the specification of the ‘520 Patent and finds that the above cited features are described as an embodiment outlined in C8:L38-C9:L20.  Accordingly the Examiner finds that independent product claims 1, 14 and 18 of this instant reissue application are narrower than originally prosecuted claims 1, 9 and 15 of the original application with elements directed to a different aspect. For example the claim are now directed to product claims never in any patented claims, directed to a disclosed embodiment that was not covered by the originally filed product claims or any claims in the Original Application. Accordingly product claims 10, 14 and 18 of this instant reissue application are materially narrowed with matter directed to a different aspect. 
4.	 Conclusions for Claims 10, 14 and 18.
The evidence shows that independent claims 10, 14 and 18 are broader than patented claims 1 and 6 in at least one aspect. For example claims 1 and 6 are process claims and claims 10, 14 and 18  are product claims.  The evidence also shows that some of the removed aspect of clams 10, 14 and 18 was a surrender generating limitation. However a review of claims 10, 14 and 18 shows that the claims are now narrowed with material that was not in the originally filed and cancelled claims of the Original Application and the claims are directed to product claims not originally patented. Accordingly the claims were not covered in scope by any claims originally prosecuted and are directed to disclosed but not claimed embodiments. For example product claims that now transmit or receive the modulation, coding, of the control channel, transmit or receive the control channel based upon that coding, and transmit and receive the control channel in the same subframe.  Accordingly the claims are materially narrowed with elements directed to an overlooked aspect and therefore claims 10, 14 and 18 do not attempt to recapture surrendered subject matter. 
Because claims 10, 14 and 18 do not attempt to recapture surrendered subject matter the rejection of claims 10, 14 and 18 under 35 U.S.C. 251 for improperly attempting to recapture claimed subject matter surrendered in the application for the patent upon which the present reissue is based, is withdrawn.


5.	 Dependent claims 11-13, 15-17 and 19-21. 
Regarding dependent claims 2-4, 7-8, and 11-13, 15-17 and 19-26: The Examiner finds that claims 11-13, 15-17 and 19-21 do not broaden the independent claims such that they violate the recapture rule. Accordingly the rejection of claims 11-13, 15-17 and 19-21 for improperly attempting to recapture subject matter surrendered in the application for the patent upon which the present reissue is based is withdrawn.

B)	Conclusion of Recapture.
Claims 10, 14 and 18 and claims depending therefrom are directed to an overlooked aspect. Accordingly claims 10, 14 and 18 do not violate the recapture rule.  
Claims 1-4, 6-8 of this instant reissue application are rejected under 35 U.S.C. §251 because they violate the recapture rule. Accordingly independent claims1-4, 6-8, are rejected under, 35 U.S.C. §251 as directed to an error not correctable by reissue. 

XII. Prior Art Rejection – 35 9U.S.C. §103 
A.	Claim(s) 1-4, 6-8, and 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lee et al. (2010/0048124) in view of Montojo et al. (US 2009/0143072).
Regarding claims 1: Lee discloses a method of providing, by a base station, a Multimedia Broadcast Multicast Service (MBMS) to a terminal (See Par [0009] [0042], reprinted below, discussing in Par [0009] providing MBMS broadcast service by providing a Multi Media Control Channel ‘MCCH’ delivering a MBMS notification message, Figure 5 below. Lee discusses Par [0009] that the radio channel for the MCCH may change. Accordingly, Lee in Par [0042] is discussing providing MBMS notification indication message, Figure 5, in the L1/L2 control region of a sub channel Figure 5 that provides indication of the channel resource that will transmit the MCCH. Thus a method in a base station for providing MBMS to a terminal). 
   
    PNG
    media_image1.png
    132
    290
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    149
    287
    media_image2.png
    Greyscale

	-	Lee, Par [0009].			-	Lee Par [0042]
                  
    PNG
    media_image3.png
    170
    400
    media_image3.png
    Greyscale

		-  Lee, Figure 5
Lee discloses transmitting, to the terminal, a first message, the first message comprising location information of radio resource used to transmit an MBMS Control Channel (MCCH) and modulation and coding information applied to the MCCH (See Par [0043] [0045], reprinted below, discussing transmission of two messages: (1) and MBMS notification indication information; and (2) the MBMS notification message.  Lee at Par [0043], discusses providing the MBMS notification indication information describing the channel resource region for the MBMS notification message transmitted on MCCH. Thus a location of the MCCH. See also Par [0045] discussing that the MBMS notification indication information also provides the modulation and coding of the channel, MCCH, that provides the MBMS notification message. Thus Lee is disclosing a location of the MCCH and modulation and coding of the MCCH. See also Figure 5 above, showing that there are two messages, one in the control channel region of the subframe the other in the data region of the subframe.). 
   
    PNG
    media_image4.png
    190
    290
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    161
    294
    media_image5.png
    Greyscale

	-	Lee, Par [0043].			-	Lee Par [0045]
Lee discloses transmitting the MCCH to the terminal using the location information and the modulation and coding information, wherein the MCCH comprises control information associated with an MBMS Traffic Channel (MTCH) (See Par [0045] above and Par [0008] [0049] reprinted below. At Par [0045] Lee states that the MCCH is on the MCH. In Par [0049] Lee states the MCH is receive by the mobile. In Par [0008] Lee states that the MCCH is the control channel for the MTCH.).
 
    PNG
    media_image6.png
    97
    292
    media_image6.png
    Greyscale
      
    PNG
    media_image7.png
    108
    295
    media_image7.png
    Greyscale

	-  Lee, Par [0008]. 					-  Lee, Par [0049].
a)	Lee discusses the subframe Figure 5 above with the MCCH transmitted on the MCH (See discussion above) and discusses that the control messages and traffic messages for broadcast service can be sent on the downlink shared channel (Par [0035] [0036] reprinted below. 
  
    PNG
    media_image8.png
    165
    292
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    83
    288
    media_image9.png
    Greyscale

	-   Lee, Par [0035].				-  Lee, Par [0036].
b)	However Lee does not specifically discloses the MCCH and the MTCH are transmitted within a same sub-frame.
	c)	In related art, Montojo (US 2009/0143072) is discussing an LTE system Par [0003] [000 and placement of logical channels, transport channels and physical downlink channels that include MBMS channels of MTCH and MCCH (See Figure 3, reprinted below and Par [0003] [0055] below discussing transmission of an MCCH channel and a MTCH channel and mapping of the MCCH and MTCH to the DSCH and MCH, and onto the physical channel PDSCH and PMCH reprinted below, discussing mapping and the modulation and coding of the DSCH).
                     
    PNG
    media_image10.png
    286
    421
    media_image10.png
    Greyscale

		-  Montojo, Figure 3. 

    PNG
    media_image11.png
    161
    297
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    269
    296
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    3
    1
    media_image13.png
    Greyscale
 
    PNG
    media_image13.png
    3
    1
    media_image13.png
    Greyscale

	-  Montojo, Par [0003].			-  Montojo, Par [0055]. 
d)	Montojo further teaches wherein the MCCH and the MTCH are transmitted within a same sub-frame (See Figure 3 above, showing that the MTCH and MCCH are mapped to the physical down link shared channel PDSCH. The PDSCH is shown by cross hatch symbolization in Figure 3 above. Additionally See Figure 4A below, and Par [0144] [0145] and [0149] below discussing that the PDSCH is within one time interval, and shows it as one subframe. Montojo shows and discusses that the PDSCH is all in one subframe for receiving of data by a UE. The MCCH and MTCH shown in figure 3 are mapped to the PDSCH figure 4A shows they are in one subframe. Accordingly Montojo shows MTCH and MCCH transmitted in one subframe.).   
         
    PNG
    media_image14.png
    277
    483
    media_image14.png
    Greyscale

	-  Montojo, Figure 4A, showing PDSCH in one subframe. 

    PNG
    media_image15.png
    285
    300
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    177
    300
    media_image16.png
    Greyscale

	-  Montojo, Par [0144] [0145]. 			-  Montojo, Par [0149]
e)	It would have been obvious to a person of ordinary skill in the art at the time of the invention, and before the effective filing date of the invention, to have the MCCH and MTCH transmitted in the same subframe, as taught by Montojo. 
f)	Teaching-Suggestion: 
A person of ordinary skill in the art would have been motivated to modify the system taught by Lee, because both of Lee and Montojo are teaching modifying the 3GPP third generation system to the evolved LTE system (See Lee Par [0027] and Montojo Par [0003].) applying OFDMA with subcarriers and subframes (See Lee Figure 5 above and Montojo Figure 4A above.). And, Montojo states there is a need to adapt the systems to the evolve system (Montojo, at Par [0007]).
g)	KSR Rationale C: 
Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of Lee’s teaching of transmitting MCCH and MTCH with the modulation and coding of the MCCH and MTCH with the inventing capability discloses by Montojo is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Lee shows the base system transmitting the control information and the traffic information in a subframe, and one skilled in the art could apply the transmitting of the MBMS control information MCCH and the MBMS traffic information MTCH in that same subframe in the same way with reasonable expectation of success and predictable results, because the references show a PHOSITA at the time had the necessary skill set and knowledge of the third generation systems and the forth coming evolved systems to add the features and achieve predictable results (Lee Par [0027], Montojo Par [0003] [0004] [0007].).  
Regarding claim 6: Lee discloses a method of receiving, by a terminal, a Multimedia Broadcast Multicast Service (MBMS) (See Par [0009] [0042], reprinted above and Figure 1 above, discussing providing MBMS broadcast service by providing a Multi Media Control Channel ‘MCCH’ with MBMS notification message and MBMS notification indication message, Figure 5, in the L1/L2 control region of a sub channel Figure 5 above in a mobile communication system. Thus a method of receiving the MBMS service.). Lee discloses receiving, from a base station, a first message, the first message comprising location information of radio resource used to transmit an MBMS Control Channel and modulation and coding information applied to the MCCH (See Par [0043] [0045], reprinted above, discussing the base station sends to the mobile the MBMS notification indication message, Par [0043] that provides indication of the channel resource region for the MBMS notification message transmitted on MCCH. See also Par [0045] discussing that the MBMS notification indication message also provides the modulation and coding of the channel providing the MBMS notification message.).  Lee discloses receiving the MCCH, from the base station, based on the location information and the modulation and coding information, wherein the MCCH comprises control information associated with an MBMS Traffic Channel (MTCH) (See Par [0045] above and Par [0008] [0049] reprinted above. At Par [0045] Lee states that the MCCH is on the MCH sent to the mobile down link. In Par [0049] Lee states the MCH is receive by the mobile. In Par [0008] Lee states that the MCCH is the control channel for the MTCH.) 
a)	Lee discusses the subframe Figure 5 above with the MCCH transmitted on the MCH (See discussion above) and discusses that the control messages and traffic messages for broadcast service can be sent on the downlink shared channel (Par [0035] [0036] reprinted above. 
    	b)	However Lee does not specifically discloses the MCCH and the MTCH are transmitted within a same sub-frame.
	c)	In related art, Montojo (US 2009/0143072) is discussing an LTE system Par [0003] [000 and placement of logical channels, transport channels and physical downlink channels that include MBMS channels of MTCH and MCCH (See Figure 3, reprinted above and Par [0003] [0055] above discussing transmission of an MCCH channel and a MTCH channel and mapping of the MCCH and MTCH to the DSCH and MCH, and onto the physical channel PDSCH and PMCH reprinted below, discussing mapping and the modulation and coding of the DSCH).
d)	Montojo further teaches wherein the MCCH and the MTCH are transmitted within a same sub-frame (See Figure 3 above, showing that the MTCH and MCCH are mapped to the physical down link shared channel PDSCH. The PDSCH is shown by cross hatch symbolization in Figure 3 above. Additionally See Figure 4A above, and Par [0144] [0145] and [0149] above discussing that the PDSCH is within one time interval, and shows it as one subframe. Montojo shows and discusses that the PDSCH is all in one subframe for receiving of data by a UE. The MCCH and MTCH shown in figure 3 are mapped to the PDSCH figure 4A shows they are in one subframe. Accordingly Montojo shows MTCH and MCCH transmitted in one subframe.).   	
e)	It would have been obvious to a person of ordinary skill in the art at the time of the invention, and before the effective filing date of the invention, to have the MCCH and MTCH transmitted in the same subframe, as taught by Montojo. 
f)	Teaching-Suggestion: 
A person of ordinary skill in the art would have been motivated to modify the system taught by Lee, because both of Lee and Montojo9 are teaching modifying the 3GPP third generation system to the evolved LTE system (See Lee Par [0027] and Montojo Par [0003].) applying OFDMA with subcarriers and subframes (See Lee Figure 5 above and Montojo Figure 4A above.). And, Montojo states there is a need to adapt the systems to the evolve system (Montojo, and Par [0007]).
g)	KSR Rationale C: 
Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of Lee’s teaching of transmitting MCCH and MTCH with the modulation and coding of the MCCH and MTCH with the inventing capability discloses by Montojo is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Lee shows the base system transmitting the control information and the traffic information in a subframe, and one skilled in the art could apply the transmitting of the MBMS control information MCCH and the MBMS traffic information MTCH in that same subframe in the same way with reasonable expectation of success and predictable results, because the references show a PHOSITA at the time had the necessary skill set and knowledge of the third generation systems and the forth coming evolved systems to add the features and achieve predictable results (Lee Par [0027], Montojo Par [0003] [0004] [0007].).  
Regarding claims 10: Lee discloses a communication device for a terminal, the terminal comprising a microprocessor and a memory (See Par [0009] [0042], reprinted above, and Par [0031] to [0033], not reprinted herein Figure 1 above, and Figure 3A, Figure 3B, not shown herein, discussing mobile terminal ‘UE’ , discussing a mobile terminal operating a communication layer stack, thus a microprocessor and memory to receive MBMS broadcast service from a base station providing a Multi Media Control Channel ‘MCCH’ with MBMS notification message and MBMS notification indication message, Figure 5, in the L1/L2 control region of a sub channel Figure 5 above in a mobile communication system. Thus a terminal for receiving MBMS service.). Lee discloses, that the microprocessor causes the terminal to receive, from a base station, a first message, the first message comprising information associated with multicast resource allocation for multicast control information transmitted on a Multimedia Broadcast Multicast Service (MBMS) Control Channel (MCCH) and modulation and coding information applied to the MCCH (See Lee at Par [0043] [0045], reprinted above, discussing the base station sends to the mobile the MBMS notification indication message, Par [0043] that provides indication of the channel resource region for the MBMS notification message transmitted on MCCH. See also Par [0045] discussing that the MBMS notification indication message also provides the modulation and coding of the channel providing the MBMS notification message to the mobile.).  Lee discloses cause the terminal to receive the multicast control information, from the base station, based on the information associated with the multicast resource allocation and the modulation and coding information; and cause the terminal to receive multicast data on an MBMS Traffic Channel (MTCH) from the base station based on the multicast control information, wherein the multicast control information comprises control information for the multicast data (See Lee at Par [0045] above and Par [0008] [0049] reprinted above. At Par [0045] Lee states that the MCCH is on the MCH sent to the mobile down link. In Par [0049] Lee states the MCH is receive by the mobile. In Par [0008] Lee states that the MCCH is the control channel for the MTCH.). Lee inherently discloses the MCCH and the MTCH are transmitted within a same sub-frame (All that is required is a microprocessor that controls the terminal to receive the MCCH and MTCH, thus Covers in Scope Lee at Par [0045] above and Par [0008] [0049] reprinted above. At Par [0045] Lee states that the MCCH is on the MCH sent to the mobile down link. In Par [0049] Lee states the MCH is receive by the mobile. In Par [0008] Lee states that the MCCH is the control channel for the MTCH.
a)	Lee discusses the subframe Figure 5 above with the MCCH transmitted on the MCH (See discussion above) and discusses that the control messages and traffic messages for broadcast service can be sent on the downlink shared channel (Par [0035] [0036] reprinted above. 
    	b)	However Lee does not specifically discloses the MCCH and the MTCH are transmitted within a same sub-frame.
	c)	In related art, Montojo (US 2009/0143072) is discussing an LTE system Par [0003] [000 and placement of logical channels, transport channels and physical downlink channels that include MBMS channels of MTCH and MCCH (See Figure 3, reprinted above and Par [0003] [0055] above discussing transmission of an MCCH channel and a MTCH channel and mapping of the MCCH and MTCH to the DSCH and MCH, and onto the physical channel PDSCH and PMCH reprinted below, discussing mapping and the modulation and coding of the DSCH).
d)	Montojo further teaches wherein the MCCH and the MTCH are transmitted within a same sub-frame (See Figure 3 above, showing that the MTCH and MCCH are mapped to the physical down link shared channel PDSCH. The PDSCH is shown by cross hatch symbolization in Figure 3 above. Additionally See Figure 4A above, and Par [0144] [0145] and [0149] above discussing that the PDSCH is within one time interval, and shows it as one subframe. Montojo shows and discusses that the PDSCH is all in one subframe for receiving of data by a UE. The MCCH and MTCH shown in figure 3 are mapped to the PDSCH figure 4A shows they are in one subframe. Accordingly Montojo shows MTCH and MCCH transmitted in one subframe.).   	
e)	It would have been obvious to a person of ordinary skill in the art at the time of the invention, and before the effective filing date of the invention, to have the MCCH and MTCH transmitted in the same subframe, as taught by Montojo. 
f)	Teaching-Suggestion: 
A person of ordinary skill in the art would have been motivated to modify the system taught by Lee, because both of Lee and Montojo9 are teaching modifying the 3GPP third generation system to the evolved LTE system (See Lee Par [0027] and Montojo Par [0003].) applying OFDMA with subcarriers and subframes (See Lee Figure 5 above and Montojo Figure 4A above.). And, Montojo states there is a need to adapt the systems to the evolve system (Montojo, and Par [0007]).
g)	KSR Rationale C: 
Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of Lee’s teaching of transmitting MCCH and MTCH with the modulation and coding of the MCCH and MTCH with the inventing capability discloses by Montojo is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Lee shows the base system transmitting the control information and the traffic information in a subframe, and one skilled in the art could apply the transmitting of the MBMS control information MCCH and the MBMS traffic information MTCH in that same subframe in the same way with reasonable expectation of success and predictable results, because the references show a PHOSITA at the time had the necessary skill set and knowledge of the third generation systems and the forth coming evolved systems to add the features and achieve predictable results (Lee Par [0027], Montojo Par [0003] [0004] [0007].).  
Regarding claim 14: Lee discloses a communication device for a terminal, the terminal comprising a microprocessor and a memory (See Par [0009] [0042], reprinted above, and Par [0031] to [0033], not reprinted herein Figure 1 above, and Figure 3A, Figure 3B, not shown herein, discussing mobile terminal ‘UE’ , discussing a mobile terminal operating a communication layer stack, thus a microprocessor and memory to receive MBMS broadcast service from a base station providing a Multi Media Control Channel ‘MCCH’ with MBMS notification message and MBMS notification indication message, Figure 5, in the L1/L2 control region of a sub channel Figure 5 above in a mobile communication system. Thus a terminal for receiving MBMS service.). Lee discloses, that the microprocessor cause the terminal to receive, from a base station, a first message, the first message comprising information associated with multicast resource allocation for multicast control information transmitted on a Multimedia Broadcast Multicast Service (MBMS) Control Channel (MCCH) and modulation and coding information applied to the MCCH (See Lee at Par [0043] [0045], reprinted above, discussing the base station sends to the mobile the MBMS notification indication message, Par [0043] that provides indication of the channel resource region for the MBMS notification message transmitted on MCCH. See also Par [0045] discussing that the MBMS notification indication message also provides the modulation and coding of the channel providing the MBMS notification message to the mobile.).  Lee discloses cause the terminal to receive multicast data on an MBMS Traffic Channel (MTCH) from the base station based on the multicast control information, wherein the multicast control information comprises control information for the multicast data (See Lee at Par [0045] above and Par [0008] [0049] reprinted above. At Par [0045] Lee states that the MCCH is on the MCH sent to the mobile down link. In Par [0049] Lee states the MCH is receive by the mobile. In Par [0008] Lee states that the MCCH is the control channel for the MTCH.). Lee inherently discloses the MCCH and the MTCH are transmitted within a same sub-frame (See Lee at Par [0045] above and Par [0008] [0049] reprinted above. At Par [0045] Lee states that the MCCH is on the MCH sent to the mobile down link. In Par [0049] Lee states the MCH is receive by the mobile. In Par [0008] Lee states that the MCCH is the control channel for the MTCH.
a)	Lee discusses the subframe Figure 5 above with the MCCH transmitted on the MCH (See discussion above) and discusses that the control messages and traffic messages for broadcast service can be sent on the downlink shared channel (Par [0035] [0036] reprinted above. 
    	b)	However Lee does not specifically discloses the MCCH and the MTCH are transmitted within a same sub-frame.
	c)	In related art, Montojo (US 2009/0143072) is discussing an LTE system Par [0003] [000 and placement of logical channels, transport channels and physical downlink channels that include MBMS channels of MTCH and MCCH (See Figure 3, reprinted above and Par [0003] [0055] above discussing transmission of an MCCH channel and a MTCH channel and mapping of the MCCH and MTCH to the DSCH and MCH, and onto the physical channel PDSCH and PMCH reprinted below, discussing mapping and the modulation and coding of the DSCH).
d)	Montojo further teaches wherein the MCCH and the MTCH are transmitted within a same sub-frame (See Figure 3 above, showing that the MTCH and MCCH are mapped to the physical down link shared channel PDSCH. The PDSCH is shown by cross hatch symbolization in Figure 3 above. Additionally See Figure 4A above, and Par [0144] [0145] and [0149] above discussing that the PDSCH is within one time interval, and shows it as one subframe. Montojo shows and discusses that the PDSCH is all in one subframe for receiving of data by a UE. The MCCH and MTCH shown in figure 3 are mapped to the PDSCH figure 4A shows they are in one subframe. Accordingly Montojo shows MTCH and MCCH transmitted in one subframe.).   	
e)	It would have been obvious to a person of ordinary skill in the art at the time of the invention, and before the effective filing date of the invention, to have the MCCH and MTCH transmitted in the same subframe, as taught by Montojo. 
f)	Teaching-Suggestion: 
A person of ordinary skill in the art would have been motivated to modify the system taught by Lee, because both of Lee and Montojo9 are teaching modifying the 3GPP third generation system to the evolved LTE system (See Lee Par [0027] and Montojo Par [0003].) applying OFDMA with subcarriers and subframes (See Lee Figure 5 above and Montojo Figure 4A above.). And, Montojo states there is a need to adapt the systems to the evolve system (Montojo, and Par [0007]).
g)	KSR Rationale C: 
Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of Lee’s teaching of transmitting MCCH and MTCH with the modulation and coding of the MCCH and MTCH with the inventing capability discloses by Montojo is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Lee shows the base system transmitting the control information and the traffic information in a subframe, and one skilled in the art could apply the transmitting of the MBMS control information MCCH and the MBMS traffic information MTCH in that same subframe in the same way with reasonable expectation of success and predictable results, because the references show a PHOSITA at the time had the necessary skill set and knowledge of the third generation systems and the forth coming evolved systems to add the features and achieve predictable results (Lee Par [0027], Montojo Par [0003] [0004] [0007].).  
Regarding claims 18: Lee discloses a communication apparatus, comprising a microprocessor and a memory (See ENB, Figure 3A, Figure 3B, not shown herein, See also Par [0009] [0042], reprinted above, via the eNB in the communication system by layered protocol PHY, MAC, RLC, and RRC shown in Figure 3. In Par [0009] the system eNB provides MBMS broadcast service by providing a Multi Media Control Channel ‘MCCH’ delivering a MBMS notification message, Figure 5 above. Accordingly an apparatus with microprocessor and memory.).  Lee discloses wherein the microprocessor, when executing program instructions stored in memory, is configured to cause the apparatus to transmit, to a terminal, a first message, the first message comprising information associated with multicast resource allocation for multicast control information received on a Multimedia Broadcast Multicast Service (MBMS) Control Channel (MCCH) and modulation and coding information applied to the MCCH (See Lee at Par [0043] [0045], reprinted above, discussing the MBMS notification indication message, Par [0043] that provides indication of the channel resource region for the MBMS notification message transmitted on MCCH. See also Par [0045] discussing that the MBMS notification indication message also provides the modulation and coding of the channel providing the MBMS notification message. Therefore the MCCH. Thus a location of the MCCH and modulation and coding of the MCCH. See also Figure 5 above, showing that there are two messages, one in the control channel region of the subframe the other in the data region of the subframe.). Lee discloses cause the apparatus to transmit the multicast control information, to the terminal, based on the information associated with the multicast resource allocation and the modulation and coding information; and cause the apparatus to transmit multicast data on an MBMS Traffic Channel (MTCH) to the terminal based on the multicast control information, wherein the multicast control information comprises control information for the multicast data (See Lee at Par [0045] above and Par [0008] [0049] reprinted above. At Par [0045] Lee states that the MCCH and MTCH is on the MCH. In Par [0049] Lee states the MCH is receive by the mobile on the particular MTCH based upon the receive resource allocation with modulation and coding).
a)	Lee discusses the subframe Figure 5 above with the MCCH transmitted on the MCH (See discussion above) and discusses that the control messages and traffic messages for broadcast service can be sent on the downlink shared channel (Par [0035] [0036] reprinted above. 
    	b)	However Lee does not specifically discloses the MCCH and the MTCH are transmitted within a same sub-frame.
	c)	In related art, Montojo (US 2009/0143072) is discussing an LTE system Par [0003] [000 and placement of logical channels, transport channels and physical downlink channels that include MBMS channels of MTCH and MCCH (See Figure 3, reprinted above and Par [0003] [0055] above discussing transmission of an MCCH channel and a MTCH channel and mapping of the MCCH and MTCH to the DSCH and MCH, and onto the physical channel PDSCH and PMCH reprinted below, discussing mapping and the modulation and coding of the DSCH).
d)	Montojo further teaches wherein the MCCH and the MTCH are transmitted within a same sub-frame (See Figure 3 above, showing that the MTCH and MCCH are mapped to the physical down link shared channel PDSCH. The PDSCH is shown by cross hatch symbolization in Figure 3 above. Additionally See Figure 4A above, and Par [0144] [0145] and [0149] above discussing that the PDSCH is within one time interval, and shows it as one subframe. Montojo shows and discusses that the PDSCH is all in one subframe for receiving of data by a UE. The MCCH and MTCH shown in figure 3 are mapped to the PDSCH figure 4A shows they are in one subframe. Accordingly Montojo shows MTCH and MCCH transmitted in one subframe.).   	
e)	It would have been obvious to a person of ordinary skill in the art at the time of the invention, and before the effective filing date of the invention, to have the MCCH and MTCH transmitted in the same subframe, as taught by Montojo. 
f)	Teaching-Suggestion: 
A person of ordinary skill in the art would have been motivated to modify the system taught by Lee, because both of Lee and Montojo9 are teaching modifying the 3GPP third generation system to the evolved LTE system (See Lee Par [0027] and Montojo Par [0003].) applying OFDMA with subcarriers and subframes (See Lee Figure 5 above and Montojo Figure 4A above.). And, Montojo states there is a need to adapt the systems to the evolve system (Montojo, and Par [0007]).
g)	KSR Rationale C: 
Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of Lee’s teaching of transmitting MCCH and MTCH with the modulation and coding of the MCCH and MTCH with the inventing capability discloses by Montojo is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Lee shows the base system transmitting the control information and the traffic information in a subframe, and one skilled in the art could apply the transmitting of the MBMS control information MCCH and the MBMS traffic information MTCH in that same subframe in the same way with reasonable expectation of success and predictable results, because the references show a PHOSITA at the time had the necessary skill set and knowledge of the third generation systems and the forth coming evolved systems to add the features and achieve predictable results (Lee Par [0027], Montojo Par [0003] [0004] [0007].).  
Regarding claims 3, 12, 16 and 20: Lee in view of Montojo disclose the method of claim 1, terminal of claim 10, device of claim 14, and apparatus of claims 18, further comprising: transmit, to the terminal, an MCCH change notification which indicates a change of the MCCH (See Lee at Par [0043] and Montojo at Figure 3 discussing the control format indicator channel PCFICH sent to the mobile.). 

B.	Claim(s) 2, 7, 11, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lee et al. (2010/0048124) in view of Montojo et al. (US 2009/0143072) and further in view of Ma et al. (2011/0103251).
Regarding claims 2, 7, 11, 15 and 19: Lee in view of Montojo disclose the method of claims 1 and 6, terminal of claim 10, device of claim 14, and apparatus of claims 18, that include transmit, to the terminal, an MCCH change notification (See Lee at Par [0043] and Montojo Figure 3 showing the PCFICH the control format indicator channel PCFICH sent to the mobile.). 
Lee in view of Montojo do not specifically disclose the change of the MCCH relates to at least one of a repetition period of the MCCH, modification period of the MCCH, and a change in a frame offset of the MCCH.
Ma teaches the change of the MCCH relates to at least one of a repetition period of the MCCH, modification period of the MCCH, and a change in a frame offset of the MCCH (See Par [0032]).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention, and before the effective filing date of the invention, to have the notification indicate repetition period, modification period, or frame offset, as taught by Ma. 
Teaching-Suggestion: 
A person of ordinary skill in the art would have been motivated to modify the system taught by Lee and Montojo, because Lee and Montojo are teaching a base device sending a change notification of the MCCH, as discussed above, in the 3GPP third generation system to the evolved system with Evolved Terrestrial Radio Access Networks EUTRA (See Lee Par [0027] and Montojo Par [0003].), and Ma is discussing that the third generation evolved network will also need evolved MBMS technology using single carrier MBSFN mode requiring identification of MBSFN subframes (See Ma Par [0003] [0007]). 
KSR Rationale C: 
Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of Lee and Montojo’s teaching of transmitting an indication of the change in MCCH and MTCH with the inventing capability discloses by Ma is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Lee and Montojo show the base system transmitting the control information and the traffic information in a subframe and notifying the mobile of a change in MCCH, and one skilled in the art could apply the transmitting the a repetition period of the MCCH, modification period of the MCCH, and a change in a frame offset of the MCCH, in the same way to the base device because, as shown by the references, a PHOSITA at the time had the necessary skill set and knowledge of the third generation systems and the forth coming evolved systems to add the features and achieve predictable results (Lee Par [0027], Montojo Par [0003] [0004] [0007], and Ma Par [0003].).

C.	Claim(s) 4, 8, 13, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lee et al. (2010/0048124) in view of Montojo et al. (US 2009/0143072) and further in view of Maeda et al. (2010/0272004).
Regarding claims 4, 8, 13, 17, and 21: Lee in view of Montojo disclose the method of claims 1 and 6, the terminal of claim 10, the device of claim 14, and the apparatus of claim 18, that include transmit, to the terminal, an MCCH change notification that identifies the resource that the MCCH is transmitted upon (See Lee at Par [0043] and Montojo at Figure 3 discussing the control format indicator channel PCFICH sent to the mobile.). 
Lee in view of Montojo do not specifically disclose transmitting to the terminal the MBSFN identifier of the adjacent MBSFN area.
Maeda teaches transmitting to the terminal the MBSFN identifier of the adjacent MBSFN area (See Par [0147]).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention, and before the effective filing date of the invention, to have the notification indicate the ID of the adjacent MBSFN service area, as taught by Maeda. 
Teaching-Suggestion: 
A person of ordinary skill in the art would have been motivated to modify the system taught by Lee and Montojo, because Lee and Montojo are teaching a base device sending a change notification of the MCCH, as discussed above, in the 3GPP third generation system to the evolved system with Evolved Terrestrial Radio Access Networks EUTRA (See Lee Par [0027] and Montojo Par [0003].), and Maeda is discussing that the third generation evolved network will also need evolved MBMS technology using single carrier MBSFN mode requiring identification of MBSFN subframes associated single frequency service areas SFN (See Maeda Par [0003] [0018]). 
KSR Rationale C: 
Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of Lee and Montojo’s teaching of transmitting an indication of the change in MCCH and MTCH with the inventing capability discloses by Maeda is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Lee and Montojo show the base system transmitting the control information and the traffic information in a subframe and notifying the mobile of a change in MCCH, and one skilled in the art could apply the transmitting the MSFN service area ID for the new MCCH and MTCH, in the same way to the base device because, as shown by the references, a PHOSITA at the time had the necessary skill set and knowledge of the third generation systems and the forth coming evolved systems to add the features and achieve predictable results (Lee Par [0027], Montojo Par [0003] [0004] [0007], and Maeda Par [0003] [0019].).

XII. Response to Arguments
A)	 Argument Re: “35 U.S.C. §251 ‘Recapture’”
	1)	Applicant Argument: On Pages 9-12 Applicant essentially argues that the recapture rejection of claims 1, 6, 10, 14 and 18 and the corresponding dependent claims should be withdrawn. For support Applicant states: (1) Claims 10, 14, and 18 are narrower than the claims originally filed in the Original Application and are directed to an overlooked aspect claims now recite “transmitting the MCCH and MTCH in the same subframe.”; and (2) Claims 1 and 6 are directed to an overlooked aspect because the claims now recite “transmitting the MCCH and MTCH in the same subframe.”
	2)	Examiner Response: Regarding claims 10, 14 and 18 and the claims depending therefrom, as noted above the Examiner found the Applicants argument persuasive. Accordingly the recapture rejection is withdrawn. However regarding claims 1 and 6 and claims depending therefrom, the Examiner finds the Applicants argument not persuasive. The patented claims had limitations directed to “the MCCH and MTCH in the same subframe.” Additionally the Examine finds insufficient evidence that the specification of the ‘520 Patent describes a different embodiment or species that could have been claimed but was not nor did Applicant point to such an embodiment. In, other words the patented claims 1 and 6 had features directed to “the MCCH and MTCH in the same subframe.” The specification only describes embodiments already covered by patented claim 1 and 6 and Applicant did not point out any embodiment directed to an overlooked aspect.    
Because patented claims 1 and 6 already covered “the MCCH and MTCH in the same subframe,” the Applicant did not identify any overlooked aspect in the specification, and the Examiner finds insufficient evidence of any embodiment described in the specification not covered by claims 1 and 6 the Examiner finds that   amended claims 1 and 6 are not directed to an overlooked aspect and therefore Applicants argument is not persuasive.    



B)	Argument Re: “35 U.S.C. §112”
	As noted above, the Examiner has withdrawn the 112 first paragraph rejections because claims 22-26 have been cancelled. 

C)	 Argument Re: “35 U.S.C. §103”
	On pages 12-13 of the Feb 20201 Remarks, Applicant argues the Aiba, the secondary reference is not prior art because the PCT was not in English. As noted above, the Examiner agrees and has applied a new secondary reference with appropriate prior art date.

XIII. Conclusion
	Claims 1-4, 6-8, and 10-21 are rejected under 35 U.S.C. § 103.  Claims 1-4, 6-8 are rejected under 35 U.S.C. §251. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIV. Contact Information 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on 6:00-4:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the Patent, or in the prior art.
        
        2 In this section the Examiner is referring to patented claims 1 and 6 as they appear in the published ‘520 Patent.